Citation Nr: 0918772	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-27 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for anxiety neurosis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
injury/blackouts (claimed as traumatic brain disease).

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury (claimed as compression fracture upper vertebrae of 
the back).

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for pleurisy, fever and 
water on the lungs (claimed as pleurisy due to exposure to 
carbon tetrachloride and called pleurisy below).

5.  Entitlement to service connection for eye disability, to 
include presbyopia.

6.  Entitlement to service connection for a disability 
manifested by a stiff neck.
7.  Entitlement to service connection for a right hip 
disability.

8.  Entitlement to an increased evaluation for service-
connected fracture of the right clavicle, evaluated as 20 
percent disabling from November 24, 2003 to October 31, 2005 
and as 30 percent disabling from November 1, 2005.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran, A.S., and R.H.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from March 1945 to July 
1946.  

In November 2007, the Board of Veterans' Appeals (Board) 
reopened a claim for service connection for presbyopia 
(claimed as an eye condition) and remanded the reopened 
claim, as well as the other issues listed on the title page, 
to the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (RO) for additional development.  

The Veteran, his wife, and R.H. testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in September 2007, and a transcript of the hearing is 
of record.  

The claim of service connection for a vision disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, to ensure compliance with applicable law.  
VA will notify the Veteran if further action is required on 
his part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The original claims of service connection for anxiety 
neurosis, for residuals of a head injury, and for pleurisy 
were denied by an unappealed rating decision in August 1971.  
The denial of service connection for pleurisy was confirmed 
by an unappealed rating decision in November 1999.

2.  The original claim of service connection for residuals of 
a back injury was denied by an unappealed rating decision in 
February 1999.  

3.  The evidence received subsequent to the August 1971 
rating decision does not by itself or in connection with the 
evidence previously assembled raise a reasonable possibility 
of substantiating the claims for anxiety neurosis or 
residuals of a head injury.  

4.  The evidence received subsequent to the February 1999 
rating decision does not by itself or in connection with the 
evidence previously assembled raise a reasonable possibility 
of substantiating the claim for residuals of a back injury.  

5.  The evidence received subsequent to the November 1999 
rating decision does not by itself or in connection with the 
evidence previously assembled raise a reasonable possibility 
of substantiating the claim for pleurisy.  

6.  The Veteran does not have a disability manifested by a 
stiff neck that is causally related to service.

7.  The Veteran does not have a right hip disability that is 
causally related to service.

8.  Motion of the veteran's right arm is to better than 
shoulder level from November 24, 2003 to October 31, 2005.

9.  Motion of the veteran's right arm is to better than 
midway between side and shoulder level, meaning 45 degrees, 
since November 1, 2005.


CONCLUSIONS OF LAW

1.  The August 1971 rating decision which denied entitlement 
to service connection for anxiety neurosis and residuals of a 
head injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claims of service connection for anxiety neurosis and 
residuals of a head injury.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2008).

3.  The February 1999 rating decision which denied 
entitlement to service connection for residuals of a back 
injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2008).

4.  New and material evidence has not been received to reopen 
the claim of service connection for residuals of a back 
injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2008).

5.  The November 1999 rating decision which denied 
entitlement to service connection for pleurisy is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

6.  New and material evidence has not been received to reopen 
the claim of service connection for pleurisy.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2008).

7.  The criteria for service connection for a disability 
manifested by a stiff neck have not been met.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

8.  The criteria for service connection for a right hip 
disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

9.  The criteria for the assignment of an evaluation in 
excess of 20 percent from November 24, 2003 to October 31, 
2005 and in excess of 30 percent beginning November 1, 2005 
for the service-connected fracture of the right clavicle have 
not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5201 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After 
having carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in January 2004, prior to 
adjudication, which informed him of the requirements needed 
to reopen a claim based on new and material evidence, the 
requirements needed to establish entitlement to service 
connection, and the requirements needed to establish an 
increased evaluation.  In accordance with the requirements of 
VCAA, the letter informed the Veteran what evidence and 
information he was responsible for obtaining and the evidence 
that was considered VA's responsibility to obtain.  
Additional VA and private medical records were subsequently 
added to the claims files.  

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
Court established significant requirements with respect to 
the content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the veteran of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought.  The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, a November 2007 VCAA notification letter 
complies with the holding in Kent.  The RO informed the 
Veteran that the claims were originally denied because there 
was no evidence of an acquired chronic disability due to 
service.

The Veteran was informed in a March 2006 letter that an 
appropriate disability rating and effective date would be 
assigned if any of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was also advised that VA used a published schedule 
for rating disabilities that determined the rating assigned 
and that evidence considered in determining the disability 
rating included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

Although the veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the issues involving service connection and being 
decided presently, none is needed.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent evidence to 
decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; 
establishes that the Veteran experienced an event, injury 
or disease in service, or has a presumptive disease during 
the pertinent presumptive period; and indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  

With regard to the Veteran's petition to reopen previously 
denied claims, VA's duty to assist has not attached and there 
is no basis upon which to direct a medical examination.  38 
U.S.C.A §  5103A(d),(g); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet.App. 542 (1996) (Holding that unless new and 
material evidence has been submitted, the duty to assist does 
not attach); see also Woehlaert v. Nicholson, 21 Vet.App. 456 
(2007) (Holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence.)  

With regard to the original claims of service connection, 
there is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the Veteran has been advised of the need to 
submit competent medical evidence indicating that she has the 
disorders in question, and further substantiating evidence  
suggestive of a linkage between her active service and the 
current disorders, if shown.  The Veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent evidence to suggest that 
the disorders are related to the Veteran's military service.   

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims, including at his September 2007 personal 
hearing.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  


Analyses of the Claims

The Board is required to apply the relevant law, including 
statutes published in Title 38, United States Code ("38 
U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court 
of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).    
New And Material Evidence

Although the Veteran contends that he has anxiety neurosis, 
residuals of a head injury/blackouts, residuals of a back 
injury, and pleurisy due to service injury, the pertinent 
evidence does not show new and material evidence that he has 
any of these disabilities due to service to reopen any of the 
claims.

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the Veteran's claim that was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, there would need to be evidence that the 
Veteran currently has anxiety neurosis, residuals of a head 
injury/blackouts, residuals of a back injury, or pleurisy due 
to an event or incident of his period of active service.  

The issues of service connection for anxiety neurosis, for 
residuals of a head injury, and for pleurisy were originally 
denied by an unappealed rating decision in August 1971 
because there was no evidence of a chronic disability due to 
service.  Service connection for pleurisy was again denied in 
November 1999 because no new and material evidence had been 
submitted.

The issue of service connection for residuals of a back 
injury was denied by an unappealed rating decision in 
February 1999 because there was no evidence linking a 
current disorder to service.  The Veteran attempted to 
reopen claims for the above-noted disabilities in November 
2003.

The evidence on file at the time of the August 1971 RO 
decision consisted of the Veteran's service treatment 
records, a March to May 1971 VA hospital report, a July 
1971 VA examination report, and private treatment records 
dated from June 1964 to March 1971.

Evidence received between August 1971 and February 1999 
consisted of 1998 VA examination and treatment reports.

Evidence received between February 1999 and November 1999 
consisted of VA treatment reports dated from August 1998 
to June 1999.

Evidence received since November 1999 consists of VA and 
private treatment records dated from February 2004 to 
January 2009, a transcript of a December 2004 RO hearing, 
a transcript of the September 2007 personal hearing, and 
written statements by and on behalf of the Veteran.  

No abnormality was found on preservice medical evaluation 
in February 1945.  The Veteran fractured his right 
clavicle in June 1945; he did not complain at this time of 
any other disability.  The Veteran was found to have 
serofibrinous pleurisy, right thorax, with associated 
bronchitis in August 1945.  No pertinent abnormality was 
noted on discharge examination in July 1946; a chest x-ray 
was normal.

The initial post-service medical evidence of any of the 
new and material disabilities at issue was when the 
Veteran was hospitalized from March to May 1971, more than 
24 years after service discharge, with complaints of 
attacks of a fast heartbeat since 1968; and anxiety 
neurosis was diagnosed.  The diagnoses on VA evaluation in 
July 1971 included history of head injury at the same time 
as he broke his collar bone, according to history; 
bronchitis, 1945-1971, according to history; and history 
of severe epistaxis 1968.  

The private records from 1964 to 1971 involve eye 
problems, and VA treatment records for 1998 involve the 
Veteran's service-connected right upper extremity.

The Board has reviewed the evidence received into the 
record since the November 1999 RO denial and finds that 
new and material evidence has not been submitted 
sufficient to reopen a claim for service connection for 
any of the previous denied disabilities.

The evidence added to the claims files after November 1999 
includes VA psychiatric, neurological, respiratory, and 
spinal evaluations dated in January and February 2005.  It 
was concluded on VA psychiatric evaluation in January 2005 
that the Veteran's psychiatric problems, as well as 
problems with confusion, began only in the past few years 
and are not related to service many years earlier.  The VA 
examiner determined in February 2005 that the Veteran's 
allergic bronchitis was more likely than not a part of his 
post-service respiratory allergies and not related to 
pleurisy in service.  

It was concluded on VA neurological evaluation in February 
2005 that the Veteran's head complaints were more likely 
related to ischemic arteriosclerosis of the brain and to 
respiratory allergies rather than to service injury.  
According to VA evaluation of the spine, the Veteran's 
current spine findings of osteoporotic fracture of L2, 
mild spondylosis, and minimal degenerative joint disease 
are less likely than not related to his in-service upper 
back injury.

The evidence added to the claims files since November 1999, 
including the personal hearing testimony in December 2004 and 
September 2007, does not include any medical evidence linking 
any of the pertinent disabilities to service, as needed to 
warrant service connection.  

While it is true that evidence proffered to reopen a claim is 
generally presumed credible for the purposes of reopening of 
a claim, the evidence must come from a competent source.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Questions as to the 
causes of diseases and disorders, including psychiatric 
disorders such as anxiety; organic mental disorders such as 
brain trauma; orthopedic disorders such as the claimed 
residuals of a back injury; and respiratory disorders such as 
pleurisy due to service injury require competent medical 
evidence. 

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  Further, the 
courts have repeatedly held that a medically untrained 
layperson, such as the Veteran, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Cox v. Brown, 5 Vet. app. 93, 95 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).
 
The Veteran is not competent to render diagnoses of his own 
disorders. There is no medical evidence that suggests that he 
has a brain disorder; nor an anxiety disorder linked to any 
in-service incident; nor any upper back injury apart from the 
presently service-connected residuals of a fracture of the 
right clavicle.  Thus, the additional evidence received since 
the November 1999 RO decision does not relate to the 
unestablished facts necessary to substantiate the claims by 
showing a link between a current disability and service, nor 
does it raise a reasonable possibility of substantiating any 
of the claims.  Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the claimant's  current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

Accordingly, the Board finds that the claims for service 
connection for anxiety neurosis, residuals of a head 
injury/blackout, residuals of a back injury, and pleurisy 
are not reopened.


Service Connection 

The Veteran seeks service connection for a disability 
manifested by a stiff neck, and a right hip disability.  
Having carefully considered these claims in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claims 
and that these appeals will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence.").  

Firstly, the Board has carefully considered the Veteran's 
account of the in-service incident he alleges caused his neck 
and hip disorders, but finds that the Veteran is not credible 
in one particular yet critical aspect.  

The Veteran's service treatment records reveal that in May 
1945, he sustained a fracture of the right clavicle when a 
"spring board" hit him in the right shoulder during 
organized athletic activity. The report of medical history 
noted "no difficulty except pain of right shoulder on 
extension of arm." The arm was splinted for approximately 
one month and he was returned to duty. The service treatment 
records are wholly devoid of any mention of support for the 
Veteran's assertions that he also struck his upper back in 
the incident. The July 1946 pre-separation examination report 
is similarly absent of any mention of upper back trauma, or 
of any right hip complaints or symptoms. 

Because these records were generated with a view towards 
ascertaining the Veteran's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  
  
There is no postservice medical evidence of a disability 
manifested by a stiff neck or a right hip disability and, 
therefore, no evidence linking either of these disabilities 
to service.  Moreover, to the extent that the Veteran 
currently reports a "stiff neck," such is a symptom without 
competent medical evidence indicating its source.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(Symptoms, such as "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir.2001).
Consequently, service connection for a disability manifested 
by a stiff neck or a right hip disability is not warranted.  

The Board has considered the personal hearing testimony on 
file, as well as the written contentions on file.  However, 
as laypersons without the appropriate medical training and 
expertise, the Veteran, his wife, and R.H. are not competent 
to render a probative opinion on a medical matter, such as 
whether he has a current 
disability related to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).

As there is no competent medical evidence of record to 
support the Veteran's claims for service connection for a 
disability manifested by a stiff neck and a right hip 
disability, the preponderance of the evidence is against 
these claims and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

Increased Rating 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

The veteran was originally granted service connection for 
fracture of the right clavicle in an August 1971 rating 
decision and assigned a noncompensable evaluation under 
Diagnostic Codes 5299-5203, effective March 25, 1971.  A 
February 1999 rating decision granted a 10 percent evaluation 
for the right clavicle disorder effective August 28, 1998.  A 
claim for increase was received by VA in November 2003, and a 
March 2004 rating decision granted a 20 percent rating for 
the disability effective November 24, 2003.  A February 2006 
rating decision granted a 30 percent rating for the fracture 
of the right clavicle, effective November 1, 2005.  The 
veteran has contended that his service-connected fracture of 
the right clavicle is more severe than currently evaluated.

Diagnostic Code 5201, located in 38 C.F.R. § 4.71a, provides 
that a 20 percent rating is warranted for motion of the arm 
limited to shoulder level.  A 30 percent rating is warranted 
for motion limited to midway between side and shoulder if it 
is of the dominant (major) arm and 20 percent if it is of the 
non-dominant (minor) arm.  A 40 percent rating is warranted 
if motion is limited to 25 degrees from side if of the major 
arm, and 30 percent is warranted if of the minor arm.  38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 (2008).

Impairment of the clavicle or scapula, with malunion or 
nonunion without loose movement of either side is assigned a 
10 percent rating.  Nonunion with loose movement or 
dislocation of either shoulder is assigned a 20 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5203 (2008).  

Under Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation warrants a 20 percent evaluation for the minor 
arm and a 30 percent evaluation for the major arm when it is 
favorable with abduction to 60 degrees and the ability to 
reach the mouth and head.  A 30 percent evaluation is 
warranted for the minor arm and a 40 percent evaluation is 
assigned for the major arm with intermediate ankylosis 
between favorable and unfavorable.  A 40 percent evaluation 
is warranted for the minor arm and a 50 percent evaluation is 
assigned for the major arm with unfavorable ankylosis and 
abduction limited to 25 degrees from the side.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2008).

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2008).  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, with a 40 percent 
rating for fibrous union of the minor shoulder; a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, with a 50 percent rating for the minor shoulder; and 
an 80 percent evaluation for loss of the head of the major 
humerus (flail shoulder), with a 70 percent rating for the 
minor shoulder.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I 
(2008).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).


To warrant a schedular evaluation in excess of 20 percent for 
the Veteran's right shoulder disability, which is his major 
extremity, there would need to be medical evidence of 
limitation of motion of the arm to midway between the side 
and shoulder level, while an evaluation of 40 percent would 
require motion that is more nearly limited to 25 degrees from 
the side, or there would need to be evidence of ankylosis.

On VA examination in February 2004, the Veteran complained of 
pain on motion of the right shoulder.  Motion included 
flexion and abduction to at least 110 degrees, with pain at 
90 degrees.  There was no ankylosis or episodes of 
dislocation or recurrent subluxation.  He was noted to have 
significant limitation because of his right shoulder pain, to 
include getting out of bed, combing his hair, washing, 
shaving, writing, and driving.  He had right hand and arm 
weakness and dropped things with his right hand.  X-rays of 
the right shoulder showed mild degenerative arthritis of the 
acromioclavicular (AC) area.  The assessment was status-post 
fracture of the right clavicle with residuals of marked 
limitation of motion, frozen shoulder, along with rotator 
cuff tendonitis and degenerative changes.

VA evaluation of the Veteran's right shoulder in January 2006 
reveals flexion and abduction of 50 degrees and rotation of 
80 degrees.  There was no evidence of additional pain or 
additional limitation of motion with repetitive movement.  
There was no ankylosis.  The diagnoses were remote right 
clavicle fracture, paralabral cyst of the right shoulder, 
suprispinatus/infraspinatus tendonopathy of the right 
shoulder, suprispinatus tear of the right shoulder, and 
degenerative joint disease of the right AC joint.

On VA examination in April 2007, the Veteran complained of 
constant sharp pain with stiffness, instability, and 
weakness.  He also noted flare-ups 2-3 times a week, with 
additional functional impairment during flare-ups.  The 
condition did not impair his daily activities or part-time 
realtor job when not flared up.  He had not missed any work 
during the past year.  The examiner noted that the claims 
file had been reviewed.  There is some confusion in the 
examination report as to which shoulder was examined because 
it was initially noted that the Veteran was there for an 
increase in his left shoulder condition and the x-ray report 
is of the left shoulder.  However, the examiner was 
subsequently asked to comment on the Veteran's service-
related right shoulder injury, range of motion findings are 
only provided for the right shoulder, and the diagnoses only 
refers to the right shoulder.  

Physical evaluation in April 2007 did not reveal any 
dislocation, recurrent subluxation, or ankylosis.  Flexion 
and abduction of the right shoulder were to 65 degrees; 
adduction was to 50 degrees; and internal and external 
rotation were to 40 degrees.  He complained of pain on 
movement.  There was no additional limitation on repetition.  
The diagnoses were remote right clavicle fracture with AC 
joint degenerative joint disease and right shoulder 
impingement syndrome with suprispinatus tear.

According to an October 2008 Addendum from the VA examiner 
who evaluated the Veteran in April 2008, which included the 
results of a May 2003 x-ray report of the right shoulder, the 
x-ray report of the left shoulder was put in the April 2007 
report in error.  The examiner also noted that there was no 
other change to the original report.

Based on the above evidence, the Board finds that an 
evaluation in excess of 20 percent is not warranted for the 
service-connected fracture of the right clavicle from 
November 24, 2003 to October 31, 2005 because the evidence 
during this period, which primarily involves the results of 
the February 2004 VA examination, shows flexion and abduction 
of the right arm to at least 110 degrees, which is greater 
than shoulder level, with pain beginning at 90 degrees.  A 20 
percent rating is the maximum rating under Diagnostic Code 
5203, for impairment of the clavicle or scapula.  
Additionally, a rating in excess of 30 percent is not 
warranted for the disability since November 1, 2005 because 
there is no evidence of limitation of motion of the right arm 
to below 50 degrees or evidence of ankylosis.  

Although the Veteran complained of functional loss during 
flare-ups in April 2007,  the current 30 percent rating 
already take this functional impairment into consideration 
since right shoulder forward flexion and abduction are 
significantly greater than required for a 30 percent rating.  
In fact, while a 30 percent rating requires limitation of 
motion to midway between the side and shoulder level, which 
would be 45 degrees, the veteran was able to flex or abduct 
his shoulder to 65 degrees on the April 2007 VA examination.  
See 38 C.F.R. §§ 4.40, 4.45 (2008); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The schedular evaluation in this case is not inadequate.  A 
higher rating is provided for certain manifestations of the 
service-connected right shoulder disorder, involving 
additional loss of motion, but the medical evidence reflects 
that those manifestations are not present in this case.  See 
38 C.F.R. § 4.1 (2008).

These VA findings do not indicate that the right shoulder 
disability caused "marked" interference with employment or 
caused frequent periods of hospitalization, as motion of the 
shoulder was to 65 degrees in April 2007 and there was no 
additional limitation on repetitive motion.  Consequently, 
the Board finds that the criteria for referral for the 
assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's increased rating 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

As new and material evidence sufficient to reopen a claim of 
service connection for anxiety neurosis, residuals of a head 
injury/blackouts, residuals of a back injury, and pleurisy-
fever-water on the lungs has not been submitted, these 
appeals are denied.  

Service connection for presbyopia, a disability manifested by 
a stiff neck, and a right hip disability is denied.

A rating in excess of 20 percent from November 24, 2003 to 
October 31, 2005 and in excess of 30 percent beginning 
November 1, 2005 for service-connected fracture of the right 
clavicle is denied.



REMAND

The Board has determined that additional development is 
required of the Veteran's claim of service connection for a 
vision disorder - specifically, the claim is to be returned 
to the VA examiner who authored a January 2009 medical 
examination report, as it is unclear whether the examiner was 
aware of the facts of record.  See 
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder); see also 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).  .

The Veteran's service treatment records indicate that 
defective vision in the left eye was noted on discharge 
evaluation in July 1946, corrected from 5/20 to 6/20 by 
lenses, which did not exist prior to service entrance.  
Private records from June 1964 to March 1971 reveal 
prescriptions for glasses. In July 1971, vision testing noted 
failing vision since 1964, at which time he was refracted and 
given hyperopic astigmatic glasses; and presbyopia, 
increasing from year to year.

According to a July 2005 VA progress note, it was not out of 
the question, but not certain either, that the Veteran's 
ocular disabilities were due to service.

An October 2008 VA eye evaluation indicated that the Veteran 
had corrected visual acuity in the right eye of 20/30 distant 
and 20/70+ near and had acuity in the left eye of 20/80 
distant and 20/200 near.  It was noted that the left eye 
problems were consistent with high impact trauma.  The 
diagnoses were suspected glaucoma, especially of the left 
eye; loss of vision, left greater than right; and 
chorioretinal scars/pigment changes most likely caused by 
trauma in service.  With respect to the defective vision 
notation on discharge, the examiner said that she could not 
interpret it without resorting to speculation because there 
was no record of the Veteran's vision before entry or during 
or right after the accident.

According to a January 2009 Addendum by the VA examiner from 
October 2008, although the Veteran was scheduled for visual 
field examination later in January 2009, the visual field 
results from July 2007 showed a consistent visual field 
defect, greater in the left eye.

The Board is presently unable to review the examiner's 
findings, as it is unclear whether the examiner reviewed the 
circumstances of record, as opposed to the Veteran's account 
of the in-service incident. As noted above, although the 
Veteran has asserted that he struck his head during the May 
1945 in-service incident, his service treatment records 
indicate that he struck his right clavicle when a "spring 
board" hit him in the right shoulder during organized 
athletic activity. The report of medical history does not 
mention any head trauma. 

This summary does not relieve the examiner of reviewing the 
Veteran's service and post-service treatment history. 
However, the Courts have repeatedly made it clear that VA 
examiners must be aware of the facts of record. See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant); see also Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (holding that it is 
error to reject a medical opinion solely on the basis that 
the medical opinion was based on a history given by the 
veteran, and that a claimant's report must be examined in 
light of the evidence of record).  
.  
In order to ensure an informed examination, the claim of 
service connection for a vision disorder is REMANDED to the 
RO/AMC for the following: 

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for a vision 
disorder at issue that is not evidenced 
by the current record.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2.  After the passage of a reasonable 
amount of time or upon the Veteran's 
response, the RO/AMC will return the 
claims file and a copy of this remand to 
the examiner who conducted the January 
2009 examination.  The examiner will be 
requested to review the record, in 
particular as the Veteran's service 
treatment records.  After doing so, the 
examiner must respond to the following 
inquiry:

*	Is the Veteran's in-service 
vision loss the result of the 
Veteran's trauma to the right 
clavicle; a congenital process, 
or any other cause?

If the examiner who conducted the January 
2009 examination is not available, or is 
no longer employed by VA, the RO/AMC may 
forward the claims folder and a copy of 
this remand to a similarly qualified 
physician, who should respond to the 
inquiry above.  Any clarifying 
examination or testing should be 
undertaken.   

3.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO/AMC 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  If any such action does not 
resolve the claims, the RO/AMC shall 
issue the Veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


